DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 3/24/2021, in which claims 1, 10, and 20 was amended, claims 8 and 17 was canceled, and claims 1 – 7, 9 - 16 and 18 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claims 1, 4 – 7, 9 - 10, 13 – 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Said et al (US 2019/0340285 A1), in view of Burdick et al (US 5,625,816)
As per claim 1, Said et al (US 2019/0340285 A1) discloses,
A computer-implemented method for generating analytics with structured query files (para.[0003]; “data analytics across multiple data centers …..a query manager service (QMS) executed within a first data center”).
comprising: generating, with at least one processor, at least one graphical user interface configured to receive query parameters from a user for querying transaction data (para.[0011]; “query builder user interface” and para.[0067]; “query repository 804 stores information that can be used to successfully re-create the query builder UI of a query”).
receiving, with at least one processor, a return from the query of the at least one transaction database (para.[0074]; “analytics platform executed on the data center 202 executes a query corresponding to the query definition based on the analytical artifact. A query result is provided as output”).
and generating, with at least one processor, a response file comprising transaction data based on the return from the query (para.[0074]; “the data center 202 provides output of query execution to the browser 206 for display to the user”).
the response file structured based on the request definition object from the request file (para.[0030]; “query execution 216 is performed based on the query definition 214 to retrieve data from the data center 204, which is to be processed in the analytics platform in the data center”). 
	Said does not specifically disclose receiving, with at least one processor, a request file comprising a request definition object and a segment object, the request file generated based on the query parameters, the segment object identifying at least one external segment file, querying, with at least one processor, at least one transaction database based on the request definition object and the at least one external segment file, the at least one external segment file representing a population associated with a subset of the transaction data in the at least one transaction database.
	However, Burdick et al (US 5,625,816) in an analogous art discloses,
receiving, with at least one processor, a request file comprising a request definition object and a segment object (col.9 lines 18 – 24; “creates a query request file using information entered by the client through the GUI. creates a query request file using information entered by the client through the GUI. request file includes the name of query definition file which contains the logical search request. The query request file also includes and the destination environment and node (i.e., format and file location)”).
the request file generated based on the query parameters (col.9 lines 18 – 20; “creates a query request file using information entered by the client through the GUI”).
the segment object identifying at least one external segment file (col.9 lines 22 – 23; “request file also includes and the destination environment and node (i.e., format and file location)”).
querying, with at least one processor, at least one transaction database based on the request definition object and the at least one external segment file (col.9 lines 26 – 30; “parses the query request file and scans the query definition to determine which database servers 106 are being referenced. Front end server 112 then partitions the main query definition file into "child" files each of which references one database server 106. Front end server 112 may then run a request for each child definition file”).
the at least one external segment file representing a population associated with a subset of the transaction data in the at least one transaction database (col.9 lines 22 – 23; “request file also includes and the destination environment and node (i.e., format and file location)”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate standardized data format for reformatting disparate data type of the system of Burdick into data analytics system of Said for converting general query into database specific format, thereby providing interface from retrieving information from any database regardless of their structure.

As per claim 4, the rejection of claim 1 is incorporated and further Said et al (US 2019/0340285 A1) discloses,
wherein the request file comprises a request type parameter identifying at least one application (para.[0004]; “the query definition is provided to the QMS through one or more application”).  

As per claim 5, the rejection of claim 1 is incorporated and further Said et al (US 2019/0340285 A1) discloses,
wherein the request definition object comprises at least one of the following metadata fields: requestor identifier, project identifier, client identifier, or any combination thereof (para.[0031]; “query builder UI 300 displays available data 302 for constructing a query (e.g., employee profile data, such as, name, photo, functional experience, performance rating(s), honors/awards, language skills, geographic mobility, and the like). The user 212 can select a data type”).  

As per claim 6, the rejection of claim 1 is incorporated and further Said et al (US 2019/0340285 A1) discloses,
wherein the request file comprises at least one query, and wherein each query of the at least one query comprises at least one of the following: a query identifier, a date filter, a dimension filter, a metric filter, an output dimension, an output metric, or any combination thereof (para.[0056]; “scope filter application contains a data source including, for example, a table function, or a database view. In addition, the scope filter application describes which data source, and how the scope filter data source is to be joined”).

As per claim 7, the rejection of claim 6 is incorporated and further Said et al (US 2019/0340285 A1) discloses,
wherein the at least one query identifies the segment object (para.[0073]; “analytical artifact includes a query-level calculation view on transactional data”).  


As per claim 9, the rejection of claim 1 is incorporated and further Said et al (US 2019/0340285 A1) discloses,
further comprising transmitting, with at least one processor, at least one segment file separately from the request file, wherein the segment object identifies the at least one segment file (para.[0056]; “the scope filter application contains a data source including, for example, a table function, or a database view. In addition, the scope filter application describes which data source, and how the scope filter data source is to be joined”).

Claims 10 and 13 - 16 are method claim corresponding to system claims 1 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 7 respectively above.

As per claim 18, the rejection of claim 10 is incorporated and further Said et al (US 2019/0340285 A1) discloses,
wherein the segment object identifies a plurality of segment files (para.[0072]; “the calculation scenario is provided as an object model”).

Claim 20 is a method claim corresponding to system claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

6.	Claims 2 – 3 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Said et al (US 2019/0340285 A1), in view of Burdick et al (US 5,625,816), and further in view of Gholami et al (US 2017/0109413 A1).
As per claim 2, the rejection of claim 1 is incorporated, Said et al (US 2019/0340285 A1) and Burdick et al (US 5,625,816) does not specifically disclose wherein the request file comprises a plurality of separate queries, and wherein the response file comprises results from each of the separate queries.
	However, Gholami et al (US 2017/0109413 A1) in an analogous art discloses,
wherein the request file comprises a plurality of separate queries, and wherein the response file comprises results from each of the separate queries (para.[0006]; “the analytics data includes (i) query files for the respective queries, and (ii) one or more selection files for each of the queries” and para.[0013]; “generate the selection files in response to respective selections by the user of search result items provided in the search results”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate search metrics in the system of Gholami into data analytics system of Said ande standardized data format for reformatting disparate data type of the system of Burdick for conducting updated search using the retrieved analytical data.

As per claim 3, the rejection of claim 1 is incorporated, Said et al (US 2019/0340285 A1) and Burdick et al (US 5,625,816) does not specifically disclose wherein the request file is structured in Javascript Object Notation (JSON) format.
	However, Gholami et al (US 2017/0109413 A1) in an analogous art discloses,
wherein the request file is structured in Javascript Object Notation (JSON) format (para.[0117]; “descriptive text to be parsed, such as HTML (hypertext markup language), XML (extensible markup language), or JSON (JavaScript Object Notation)”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate search metrics in the system of Gholami into data analytics system of Said and standardized data format for reformatting disparate data type of the system of Burdick for conducting updated search using the retrieved analytical data.

Claims 11 - 12 are method claim corresponding to system claims 2 - 3 respectively, and rejected under the same reason set forth in connection to the rejection of claims 2 – 3 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156


6/24/2021